DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/01/2021.

Examiner's Statement of reason for Allowance

Claims 1-5, 7-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of transmitting a sounding reference signal (SRS) by a user equipment (UE), the method comprising: receiving information about a first bandwidth part (BWP) and a second BWP, configured for SRS transmission of the UE, from a base station (BS); and transmitting the SRS to the BS in a first SRS bandwidth (BW) position, wherein, based on overlap between the first BWP and a frequency start position for the SRS transmission in the second BWP having a lower priority than the first BWP, the first SRS BW position is different from a second SRS BW position related to the frequency start position for the SRS transmission.
.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478